Citation Nr: 0304088	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of 
gunshot wounds to the left forearm, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for residuals of 
gunshot wounds to the right thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
January 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Pittsburgh, Pennsylvania.  When the veteran's case was before 
the Board in September 2001, it was remanded to the RO for 
additional development.  The case was returned to the Board 
in February 2003 for further appellate action. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The veteran does not have a current diagnosis of PTSD.

2.  The veteran's residuals of gunshot wounds of the left 
forearm are manifested by limitation of motion of the left 
wrist, muscle atrophy of the forearm, and visible deformity 
of the left forearm; the resulting impairment constitutes 
severe impairment of muscle group VIII, without evidence of 
ankylosis of the wrist.

3.  The veteran's residuals of gunshot wounds to the right 
thigh are manifested by impairment which most nearly 
approximates moderate impairment of muscle group XV.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.304(f) 
(2002).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of gunshot wounds of the left forearm have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Codes 5214-
5223, § 4.73, Diagnostic Codes 5307, 5308 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of gunshot wounds of the right thigh have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.56, 4.71a, Diagnostic Codes 5250-5255 and 
Diagnostic Code 5315 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
is of the opinion that the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to these 
disabilities, except as noted below.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records indicate that he 
sustained through and through gunshot wounds of the left 
forearm and the right thigh secondary to the accidental 
discharge of an M16 weapon by a fellow Marine.  The wounds 
were debrided on the day of injury.  Four days later the 
veteran was evacuated to the Naval Hospital in Guam where the 
wound of the left forearm was explored with additional 
debridement.  The veteran was then air evacuated to the Naval 
Hospital in Philadelphia.  Physical examination on admission 
revealed sutured wounds on the medial and lateral aspects of 
the right thigh, with the medial wound being superficially 
infected.  A left long arm splint was in place; two sutured 
wounds of the left forearm were noted.  There was no hand, 
motor or sensory impairment with the exception of a weak 
adduction of the left thumb and very minimal ulnar pain 
sensation.  X-rays revealed a fracture of the mid-shaft of 
the left forearm with marked comminution.  A course of 
antibiotics was prescribed for the infection of the right 
thigh.  The veteran's left arm was placed in a cast and he 
was sent on 30 days convalescent leave.  On his return, the 
function of the left hand was found to be markedly improved.  
The left upper extremity was removed from the cast in January 
1969 and the left arm was found to be clinically unstable, so 
the veteran's arm was placed into another long arm cast.  The 
second cast was removed in February 1969 and examination 
demonstrated radiographic and clinical evidence of healing.  
Grip of the veteran's left hand was markedly weak, but the 
range of motion of the wrist was excellent.  In March 1969 
the veteran was found to have pain at the fracture site 
associated with supination.  The discharge summary indicates 
the need for intensive, aggressive physical therapy, to 
include active resistance exercises.  The veteran was 
discharged to full duty.  

Service connection has been in effect for residuals of 
gunshot wounds of the left forearm and right thigh since 
January 1970.  

Records from Allegheny General Hospital dated in April 1986 
reveal that the veteran was admitted for evaluation and 
treatment of a major depressive episode with symptoms 
including increased appetite, depressed mood, anhedonia, 
decreased energy and decreased concentration.  The veteran 
was noted to suffer from symptoms suggestive of sleep apnea.  
A hand written note reflects the veteran's report of PTSD 
secondary to Vietnam experiences.  During his 
hospitalization, the veteran discussed his very difficult 
family situation which was noted to have been exacerbated by 
a compulsive gambling problem.  The veteran responded well to 
treatment and was discharged.  The discharge summary does not 
indicate a diagnosis of PTSD.

Medical evidence associated with the claims folder includes 
records for the period from March 1995 through June 1998 
showing treatment for back disability.  These records were 
received from the Social Security Administration and sent at 
the request of the veteran.  A February 1996 evaluation 
completed pursuant to a request from the Pennsylvania Bureau 
of Disability Determination shows that the veteran was 
evaluated due to complaints of persistent low back pain.  The 
veteran reported that he had sustained a work related injury 
which involved falling from a ladder.  There is no reference 
to a left arm or right thigh injury or disability.

A May 1998 letter from the Social Security Administration 
reflects that the veteran became eligible for monthly 
disability benefits beginning in that month.  

In January 1999 the veteran submitted a claim of entitlement 
to service connection for a nervous condition related to 
combat exposure in Vietnam.  

A VA psychiatric examination was conducted in March 1999.  
The veteran reported that he was married and lived with his 
wife.  He stated that he was not working and was in receipt 
of Social Security Disability Insurance.  With respect to his 
military service, the veteran indicated that he enlisted at 
age 19, and that his military occupational specialty was 
mortars and infantry.  He noted that his missions included 
search and destroy and that he had come under rocket attacks.  
He stated that he had contact with mines, booby traps and 
snipers.  He indicated that a number of his friends were 
killed, but he could not remember their names.  When asked 
about his work history, the veteran stated that he worked for 
one employer from 1970 to 1998 and that he had some periodic 
disciplinary problems and letters of reprimand.  He reported 
that he had sustained back injuries in 1996 and 1998, and had 
been off work since that time.  He denied a history of 
outpatient psychiatric or psychological treatment.  He 
indicated that he had been hospitalized once for depression 
and nervousness, but that there had been no follow up 
treatment.  

On mental status examination, the veteran was well oriented, 
coherent and relevant.  He complained of periodic depression 
and moodiness.  His affect was restricted.  His score on the 
Beck Depression Inventory was in the range of moderate 
depression.  He reported loss of interest in activities and 
indicated that his physical problems had made activities 
difficult.  He denied thinking about Vietnam but indicated 
that he had an occasional dream about it.  He reported that 
sleep apnea limited his sleep to three to four hours per 
night.  The diagnosis was dysthymic disorder.  The examiner 
noted that based on the interview data, that the veteran did 
not meet the criteria for a diagnosis of PTSD .

The veteran submitted a claim for increased ratings for his 
left forearm and right thigh disabilities in April 2000.  

On VA examination in May 2000, the history of the veteran's 
military service and injuries was reviewed.  The veteran 
indicated that his left forearm had been deformed since the 
gunshot wound, and that the forearm bones were abnormally 
curved.  He complained of pain in the left arm, traveling 
from the dorsum of the left wrist into the forearm to the 
common extensor muscle mass near the elbow.  He endorsed 
swelling of the forearm, hand and fingers as well as some 
numbness of the left middle fingers.  He noted progressive 
loss of grip strength.  With respect to his right thigh, the 
veteran endorsed fatigue and pain.  The examiner noted that 
those symptoms were complicated by a history of low back 
injuries in 1996 and 1998.  The veteran described unpleasant, 
aching discomfort traveling from the right buttock into the 
posterior thigh to the right calf.  He noted that the right 
lower extremity felt unsteady, with a sensation of numbness 
and tingling traveling from the right buttock into the 
posterior thigh and right calf.  

On physical examination, the veteran appeared uncomfortable 
as he sat for the interview.  Examination of the upper 
extremities revealed normal, symmetric, valgus-carrying 
angles of approximately 15 degrees at each elbow.  The left 
forearm was in approximately 15 degrees of ulnar deviation 
near the midshaft.  Range of motion testing demonstrated 120 
degrees of elbow motion, 45 degrees of supination and 75 
degrees of pronation of the left upper extremity.  Range of 
motion of the right upper extremity was 150 degrees of elbow 
motion, 90 degrees of supination and 90 degrees of pronation.  
The veteran often adjusted and moved his arm to demonstrate 
his areas of discomfort, making motion measurements 
imprecise.  There was a healed circular gunshot wound on the 
dorsum of the proximal forearm and a mature surgical scar.  
The group VII muscles of the forearm had 4/5 strength, and 
the examiner noted that the veteran may have restricted 
muscle contraction because of pain inhibition.  He opined 
that peak muscle contraction had not occurred.  Strength in 
muscle group VIII was measured at 4/5, and the examiner noted 
that complete voluntary muscle contraction probably did not 
occur secondary to pain inhibition.  The examiner was not 
able to identify any focal motor weakness in either muscle 
group, and the biceps and brachioradialis reflexes were 1+ 
bilaterally.  There was atrophy about the entry wound on the 
dorsum of the left forearm, extending into part of the common 
extensor group.  The left forearm measured 9 1/2 inches in 
circumference, as opposed to the right forearm which measured 
11 1/2.  There was no wasting of the thenar eminence, 
hypothenar eminence or the small muscles of the hand.  Grip 
strength of the left hand was markedly less than that on the 
right.  There was decreased sharp/dull discrimination in all 
of the left upper extremity below the elbow with no 
particular dermatome or specific peripheral nerve 
localization.  The veteran's hands were pink, warm and dry, 
with no dysvascular changes.  

The diagnosis was residuals of gunshot wound to the left 
forearm, muscle group VIII.  The examiner noted that there 
were muscle atrophy and visible deformity of the left 
forearm.  He opined that the veteran had not demonstrated his 
best effort on examination, but indicated his belief that at 
least some component of his findings was associated with the 
residuals of the gunshot wound to the left forearm.  On 
examination of the right lower extremity, the examiner noted 
that the veteran's pelvis was level when he stood and that 
his gait pattern was slow and deliberate but with no 
antalgia.  The veteran was able to stand on tiptoe and on 
heel.  He was able to perform a shallow knee bend and arise.  
There was a healed medial entry wound five inches from the 
medial crease and a lateral exit wound at approximately five 
inches from the anterior aspect of the right thigh.  There 
was no evidence of drainage, infection, or extrusion or 
presence of foreign body about either wound.  The right thigh 
measurements were less than those on the left.  The veteran 
demonstrated normal strength.  There was no flexion 
contracture of the right hip joint.  Deep tendon reflexes at 
the knees and ankles were symmetric at 1+.  Sensation was 
intact.  The diagnosis was residuals of gunshot wound to the 
right thigh.  The examiner noted that although there was 
cutaneous evidence of entrance and exit wounds in the right 
thigh, there were no other abnormalities of the veteran's 
right thigh.  He opined that most of the symptoms suffered by 
the veteran were related to his low back condition and were 
not associated with any resiual functional deficit caused by 
the right thigh gunshot wound. 

A July 2002 record from the veteran's private physician 
indicates that the veteran was seen for chest pain, diabetes 
mellitus and hyperlipidemia.  A problem and medication list 
shows, among other things, depression and lumbar 
radiculopathy.

The veteran was afforded a VA examination in December 2002 
for a claim unrelated to the issues currently before the 
Board.  The physical examination revealed a normal gait.  The 
veteran was able to walk without assistive devices.  
Extremity pulses were 2+ and strength was normal.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, and the Board's September 2001 remand, the veteran 
has been informed of the requirements for the benefits sought 
on appeal, the evidence and information needed to 
substantiate the claims, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining evidence on 
the veteran's behalf, and the evidence that the RO has 
obtained.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.   The veteran has also been provided 
with appropriate VA examinations of his claimed disabilities.  
Medical records pertaining to the veteran's claim for Social 
Security Disability benefits have been received.  Other 
records identified by the veteran have also been associated 
with the claims folder.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

i.  Service Connection for PTSD

38 C.F.R. § 3.304(f) provides that service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).

In this case, the Board notes that the credible medical 
evidence of record does not reflect a diagnosis of PTSD.  
While an April 1986 private hospital psychiatry progress note 
indicates the veteran's report of PTSD secondary to Vietnam 
experiences, the discharge summary from that hospitalization 
does not indicate a diagnosis of PTSD.  Although all 
identified medical records have been obtained and associated 
with the claims folder, none of that evidence, aside from the 
April 1986 records discussed above, reflects that the veteran 
was found to have PTSD.  Moreover, the March 1999 VA 
psychiatric examiner found that the veteran had dysthymic 
disorder and did not meet the criteria for a diagnosis of 
PTSD.  In the absence of a current diagnosis of PTSD, the 
claim must be denied.

ii.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Applicable law provides that where compensable muscle group 
injuries which are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e) (2002).

38 C.F.R. § 4.56 provides that slight muscle disability is 
found where there has been a simple wound of the muscle 
without debridement or infection.  Clinical examination would 
disclose the absence of facial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  Moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  With severe 
muscle disability, there is evidence of wide damage to muscle 
groups in the missile track.  There must be indications on 
palpation of loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area.  There must be severe 
impairment of function, that is, strength, endurance and 
coordination, of the involved muscle group.  In addition, X-
ray evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  38 C.F.R. § 4.56 (2002).

A.  Residuals of Gunshot Wounds to the Left Forearm

The veteran's gunshot wound residuals of the left forearm are 
currently evaluated under 38 C.F.R. § 4.73, Diagnostic Codes 
5307 and 5308.  

Diagnostic Code 5307 provides that impairment of Muscle Group 
VII of the minor upper extremity warrants a noncompensable 
rating where it is slight, a 10 percent rating where it is 
moderate, a 20 percent rating where it is moderately severe, 
or a 30 percent rating where it is severe.  Muscle Group VII 
consists of the muscles arising from internal condule of the 
humerus (the flexors of the carpus and long flexors of 
fingers and thumb, and the pronator).  It controls flexion of 
the wrist and fingers.  

Diagnostic Code 5308  provides that impairment of Muscle 
Group VIII of the minor upper extremity warrants a 
noncompensable rating if it is slight, a 10 percent rating if 
it is moderate, a 20 percent rating if it is moderately 
severe or a 20 percent rating if it is severe.  Muscle Group 
VIII consists of the muscles arising from the external 
condoyle of the humerus (the extensors of the carpus, the 
fingers and the thumb, and the supinator).  It controls the 
functions of wrist, finger and thumb extension and abduction 
of the thumb.  The RO rated the veteran's left forearm 
disability in accordance with 38 C.F.R. § 4.55 and determined 
that Muscle Group VIII was more severely injured.  
Accordingly, the RO found that Muscle Group VIII was severely 
impaired and raised the evaluation one level to arrive at the 
30 percent rating.

Alternatively, limitation of motion of the major or minor 
wrist with dorsiflexion less than 15 degrees or with palmar 
flexion limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Favorable ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm and a 30 percent disability rating for the 
major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Having reviewed the evidence pertaining to this claim, the 
Board concludes that a rating in excess of 30 percent for the 
veteran's left forearm disability is not warranted.  In this 
regard the Board notes that the RO appropriately found that 
Muscle Group VIII, which controls extension of the wrist 
fingers and thumb and abduction of the thumb, is more 
severely impaired than Muscle Group VII.  As discussed 
previously, the veteran's left forearm injury required 
extensive debridement and a lengthy hospitalization.  Current 
medical evidence reveals some limitation of motion, muscle 
atrophy and visible deformity of the left forearm.  The 
disability is accordingly rated as 30 percent disabling, 
which reflects a rating for severe disability of Muscle Group 
VIII, increased by one level as directed in the regulation.  
The Board notes that a higher rating is not available under 
the diagnostic code for limitation of motion of the wrist.  
Moreover, there is no evidence of ankylosis of the veteran's 
left wrist, so a rating under that diagnostic code is also 
inapplicable.  Accordingly, the Board concludes that a rating 
in excess of the currently assigned 30 percent is not 
warranted.  

B.  Residuals of Gunshot Wounds to the Right Thigh

The veteran's right thigh disability is rated pursuant to 
Diagnostic Code 5315, which provides for a 10 percent 
evaluation for moderate impairment of Muscle Group XV, the 
medial thigh group.  A 20 percent rating is warranted for a 
moderately severe injury to Muscle Group XV and a 30 percent 
rating is provided for a severe injury to Muscle Group XV.  
Muscle Group XV functions include adduction and flexion of 
the hip and flexion of the knee.

Alternatively, ankylosis of the hip warrants a 90 percent 
rating if it is unfavorable, a 70 percent rating where it is 
intermediate and a 60 percent rating where it is favorable in 
flexion at an angle between 20 and 40 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5250.  Limitation of flexion of the 
thigh to 10 degrees warrants a 40 percent evaluation and 
limitation to 20 degrees warrants a 30 percent evaluation.

On review of the evidence pertaining to this claim, the Board 
finds that the currently assigned 10 percent evaluation for 
residuals of gunshot wounds to the right thigh is 
appropriate.  In this regard the Board notes that the wounds 
were initially debrided and that one of them was subsequently 
found to be superficially infected.  Aside from antibiotic 
treatment for the infection, the service medical records 
reference no further treatment.  There is no evidence of 
current functional impairment due to residuals of the 
original injury.  Private medical records make no reference 
to this injury or any impairment of the right lower 
extremity.  Further, the May 2000 VA examiner found normal 
strength of the right thigh and indicated that there was no 
flexion contracture of the right hip joint.  He also stated 
that aside from cutaneous evidence of entrance and exit 
gunshot wounds, there were no abnormalities about the right 
thigh.  He opined that other symptoms in evidence were 
related not to the gunshot injuries but to the veteran's low 
back disability.  He concluded that there was no residual 
functional deficit caused by the right thigh gunshot wound.  

While the Board has considered other potentially applicable 
diagnostic codes for this disability, it is noted that there 
is no evidence of limitation of flexion of the thigh or 
ankylosis of the hip.  In fact, VA examinations in May 2000 
and December 2002 noted the veteran's gait to be normal.  The 
May 2000 examiner indicated that there were no abnormalities 
about the right thigh aside from cutaneous evidence of 
entrance and exit wounds.  Accordingly, the Board concludes 
that a rating in excess of 10 percent is not warranted for 
this disability.

C.  Extra-schedular Consideration

The Board has also considered whether these issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for the disabilities and that the 
manifestations of the disabilities are those specifically 
contemplated by the schedular criteria under which they are 
rated.  In sum, there is no indication in the record that the 
average industrial impairment from the disabilities would be 
greater than that contemplated by the currently assigned 
ratings.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased rating for residuals of gunshot 
wounds of the left forearm is denied.

Entitlement to an increased rating for residuals of gunshot 
wounds of the right thigh is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

